Benedict, J.
This is an action to recover salvage compensation for services rendered by the tug Jack Jewett, the tug Charm, and the tug R. W. Burke, in saving the bark Perseverance and her cargo from destruction by fire at her berth in the dock. There is no question but that the services rendered by the tugs saved the bark from the total destruction which actually befell one ship lying at the same pier. The value of the property saved was, however, greatly reduced by the condition in which both vessel and cargo were left when the fire had been extinguished. The money realized from the sale of the property was further reduced by the method of sale adopted;in which all the parties acquiesced, including the salvors. These circumstances reduce the compensation receivable by the salvors. The value of the property actually saved is always an element of the calculation in a cáse of salvage. Ip this case I consider the value of *479the property saved to be $5,477.57. I do not deduct the marshal’s costs from the proceeds of sale. I do deduct $7,115.92 paid by the ship agent in earing for and delivering tlio cargo, and this, upon the ground that tho circumstances created a charge to that amount upon the cargo in the hands of the salvors. To that extent, therefore, the property saved was reduced in value. The services rendered by the three tugs mentioned in effecting this salvage, if compensated at the rate of ordinary towage, would make the compensation rather more than $1,800. Owing to the small amount of proceeds, they can recover but little more than this, meritorious as were their services.
Looking at all the circumstances, I fix the salvage amount for the three tugs mentioned—the Jack Jewett, the Charm, and the E. W. Burke—at $2,100. This sum I apportion among these tugs as follows : To the Jack Jewett, which was first at the fire, for her owners and crew, the sum of $1,000; to the Charm, for her owners and crew, the sum of $800; to the E. W. Burke, for her owners and crew, the sum of $300; and I further direct that the costs of the salvors he first paid out of the funds in the registry. If any further apportionment be required, it will be made on the application of the parties interested.